Citation Nr: 0919549	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  07-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for low back condition. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1950 to October 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2006 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas. 

The Veteran provided testimony at a May 2008 hearing before 
the regional office.  A transcript of the proceeding is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service.

2.  A low back disorder was not manifested during service and 
is not shown to be causally or etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  Low back disorder was not incurred in or aggravated by 
service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA outpatient treatment records, private medical records, 
examinations, and a hearing transcript.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Complete notice was sent by letters dated in August 2005 and 
October 2006 and the claims were readjudicated in a December 
2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed Cir. 2007).  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, private treatment records, provided the Veteran a VA 
audiometric examination, afforded the Veteran an opportunity 
to provide testimony before the regional office, and assisted 
the Veteran in obtaining evidence.  The RO also provided 
assistance to the Veteran as required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c), as indicated under the facts 
and circumstances in this case.  The Board acknowledges that 
some of the Veteran's service treatment records are not on 
file.  They were apparently destroyed in the 1973 fire at the 
National Personnel Records Center.  Due to the missing 
service medical records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).

The Board also notes that the Veteran has not been given a VA 
examination in connection with his claim of a low back 
disorder related to service.  Here, the Board notes the 
evidence shows the Veteran has a current back disorder, 
however, there is no evidence establishing an injury to his 
back during service and there is a lack of medical evidence 
linking the current diagnosis to the claim of an injury in 
service.  As such, the threshold for entitlement to an 
examination is not met for the Veteran's claim.  See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.     

Tinnitus 

The Veteran contends that his tinnitus is related to his 
service, due to exposure to acoustic trauma, specifically 
mortars and gun fire.  


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's October 1952 separation physical examination, 
as well as, his available service treatment records (STRs) 
are negative for complaints, treatment, or a diagnosis of 
tinnitus.  

In August 2006, the Veteran underwent a VA audiometric 
examination.  At the time, the Veteran reported that he has 
experienced constant ringing and humming in his ears since 
1952.  He further contended that the constant ringing in his 
ears is moderately loud and intolerable.  The Veteran 
believes that the cause of the ringing in his ears is due to 
exposure to mortars, rifle fire, and grenades during combat.  
The Veteran reported a history of civilian occupational noise 
exposure due to his work as a farmer and driving a tractor, 
however, he denied civilian recreational noise exposure.  

Upon review of the Veteran's claims file, the examiner noted 
that the Veteran's October 1952 separation examination 
demonstrated a normal whisper test.  He also noted that the 
Veteran's STR's do not contain any complaints, treatment, or 
a diagnosis of tinnitus.  The examiner noted the Veteran's 
report of constant tinnitus, however, indicated, that without 
the benefit of previous audiometric threshold information, 
the contribution of occupational noise exposure, as well as, 
aging, 
the reported tinnitus could not be determined without 
resorting to speculation.

In March 2008, the Veteran underwent a VA audiometric 
consultation.  At the time, the Veteran reported frequent and 
moderate humming of the ears since 1954.  

Upon review of the evidence of record, the Board notes VA's 
efforts to obtain the Veteran's service treatment records, as 
well as, post-service treatment records.  Specifically, the 
Board notes VA's efforts to obtain the Veteran's treatment 
records from VA Medical Center Temple for the dates of 
January 1977 to December 1979. However, in November 2007, the 
Medical Center replied that there were no records found for 
the Veteran, and thereafter, VA made a formal finding of 
unavailability.
In addition, the Board notes VA's efforts to obtain the 
Veteran's treatment records from Central Texas Health Care 
System for the dates of January 1972 to January 1974.  
Unfortunately, in June 2008, Central Texas Health Care System 
replied that there were no records found for the Veteran, and 
subsequently, VA made a formal finding that these records are 
unavailable.  

The evidence of record first documents objective findings 
related to a tinnitus disability in August 2006; the Veteran 
was first diagnosed with tinnitus more than five decades 
after service.  This lengthy period of time before the first 
post-service findings tends to weigh against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.)  

Here, the medical evidence clearly demonstrates a current 
diagnosis of tinnitus; however, there were no complaints or 
injury in service and again, post-service medical records 
show tinnitus complaints and treatment approximately 54 years 
after separation from service.  Furthermore, in the only 
medical opinion of record, the August 2006 VA examiner 
concluded that it would be too speculative to determine the 
etiology of the Veteran's tinnitus.  Thus, the post-service 
findings fail to establish any relationship between the 
current disability and service.  While the Board acknowledges 
the Veteran's service and has considered his statements, 
without competent medical evidence linking the Veteran's 
current disability to his service, there is no basis for 
granting service connection.  Although the Veteran is 
competent to describe the symptoms he has experienced, his 
opinion does not constitute competent medical evidence of 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for tinnitus. Consequently, the benefit-of-the-doubt- rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back

The Veteran contends that he sustained a low back disability 
as a result of his service, specifically, due bayonet 
training in Japan.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).
Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's October 1952 separation physical examination, 
as well as, his available service treatment records (STRs) 
are negative for complaints, treatment, or a diagnosis of a 
low back disability.  

As indicated above, the Board acknowledges that some of the 
Veteran's service treatment records are not of record, as 
they were apparently destroyed in the 1973 fire at the 
National Personnel Records Center.  The first indication of 
the Veteran's low back pain is documented in an October 2003 
VA outpatient treatment record, where the Veteran complains 
of low back pain, when walking and standing.

A private treatment record from January 2004 demonstrates 
that the Veteran sought treatment for back pain.  As a 
result, the Veteran was diagnosed with lumbar spinal 
stenosis.

In late January 2004, the Veteran underwent X-rays of the 
lumbar spine.  A private treatment record indicates that 
there were significant degenerative changes of the spur 
formation.  Spinal canal stenosis was noted on a prior X-ray, 
however, no change with flexion or extension maneuvers were 
indicated.  

In March 2004, a private treatment record shows that the 
Veteran underwent surgery of the lumbar spine.  A follow-up 
private treatment note dated in April 2004 indicates that the 
Veteran continues to have some back pain, however, walking 
has improved considerably, and he reported that he is pleased 
with his results.  

Private treatment records dated in June 2004 through April 
2007 show that the Veteran sought treatment for back pain.  A 
treatment record dated in November 2005 shows that the 
Veteran has chronic back pain, as well as, multilevel 
degenerative disc disease.  A private treatment record dated 
in April 2007 demonstrates that the Veteran experiences pain 
due to his back condition, lumbar spinal stenosis.

Upon review of the evidence of record, the Board notes VA's 
efforts to obtain the Veteran's service treatment records, as 
well as, post-service treatment records.  Specifically, the 
Board notes VA's efforts to obtain the Veteran's treatment 
records from VA Medical Center Temple for the dates of 
January 1977 to December 1979. However, in November 2007, the 
Medical Center replied that there were no records found for 
the Veteran, and thereafter, VA made a formal finding of 
unavailability.
In addition, the Board notes VA's efforts to obtain the 
Veteran's treatment records from Central Texas Health Care 
System for the dates of January 1972 to January 1974.  
Unfortunately, in June 2008, Central Texas Health Care System 
replied that there were no records found for the Veteran, and 
subsequently, VA made a formal finding that these records are 
unavailable.  

The evidence of record first documents objective findings 
related to a back disability in 2003 during the course of VA 
outpatient treatment.  The Veteran was first diagnosed with 
lumbar spinal stenosis in January 2004, more than five 
decades after service.  This lengthy period of time before 
the first post-service findings tends to weigh against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (A 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.)  

Here, the medical evidence clearly demonstrates a current 
diagnosis of a low back disability; however, there were no 
complaints or injury in service and again, post-service 
medical records show back complaints and treatment 
approximately 51 years after separation from service.  The 
post-service findings fail to establish any relationship 
between the current disability and service.  While the Board 
acknowledges the Veteran's service and has considered his 
statements, without competent medical evidence linking the 
Veteran's current disability to his service, there is no 
basis for granting service connection.  Although the Veteran 
is competent to describe the symptoms he has experienced, his 
opinion does not constitute competent medical evidence of 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a low back disability. Consequently, the benefit-of-the-
doubt- rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for low back condition is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


